Citation Nr: 1548976	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-15 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to an initial rating higher than 10 percent for degenerative lumbar spondyloarthritis prior to November 12, 2014 and a 20 percent rating thereafter.  
 
2.  Entitlement to a rating higher than 50 percent for an acquired psychiatric disorder prior to August 9, 2010, and a rating higher than 70 percent thereafter.
 
3.  Entitlement to an effective date prior to August 9, 2010 for the grant of entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to January 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and testified at a personal hearing in May 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

This case was remanded for further development in September 2012.  

The issues of entitlement to a rating higher than 50 percent for an acquired psychiatric disorder from prior to August 9, 2010, and a rating higher than 70 percent thereafter, and entitlement to an effective date prior to August 9, 2010 for the grant of entitlement to total disability based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Prior to November 12, 2014, degenerative lumbar spondyloarthritis was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was greater than 120 degrees and there was no showing of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  No neurological impairment was shown.

2.  Since November 12, 2014, degenerative lumbar spondyloarthritis is not manifested by forward flexion of the thoracolumbar spine that is 30 degrees or less nor is there favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for degenerative lumbar spondyloarthritis prior to November 12, 2014 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for a rating higher than 20 percent for degenerative lumbar spondyloarthritis since November 12, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2008, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 4.1 , 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10 , 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 .

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45 .

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The Veteran appeals the denial of an initial rating higher than 10 percent for degenerative lumbar spondyloarthritis prior to November 12, 2014 and a 20 percent rating thereafter.  The Veteran 's disability is rated under Diagnostic Code 5242.  

Under the general rating formula for diseases and injuries of the spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Based on the evidence presented, the Board finds that entitlement to a rating higher than 10 percent disabling for the Veteran's degenerative lumbar spondyloarthritis is not warranted prior to November 12, 2014.  In this regard, the February 2009 VA examination disclosed forward flexion of the lumbar spine to 90 degrees, extension limited to 20/30 degrees, and lateral rotation and flexion to 30 degrees.  Repetitive motions of the lumbar spine had no effect on his range of motion, pain, fatigability, coordination, weakness or endurance.  There was no evidence of any spinal deformities and/or muscle spasm.  His gait was normal.  

The evidence summarized above establishes that prior to November 12, 2014 forward flexion of the thoracolumbar spine was limited to at most 90 degrees and the combined range of thoracolumbar motion was much greater than 120 degrees.  Also evidence of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not shown on examination.  Hence, the criteria for a rating higher than 10 percent were not met during this period.

The Board also finds that entitlement to a rating higher than 20 percent disabling for the Veteran's degenerative lumbar spondyloarthritis is not warranted since November 12, 2014.  To that end, the evidence of record is devoid of a showing of forward flexion of the thoracolumbar spine that is 30 degrees or less.  In this regard, the November 2014 VA examination disclosed lumbar spine forward flexion limited to 70 degrees.  With repetitive testing, forward flexion of the lumbar spine was to 60 degrees.  At most, forward flexion of the lumbar spine is shown to be limited to 60 degrees during this period of time.  

The Board also finds that favorable ankylosis of the entire thoracolumbar spine is not shown during this period of time.  For definitional purposes, ankylosis is a fixation of the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Given the range of motion reported above, a higher rating is not warranted on this basis.  Indeed, even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings are commensurate with anything akin to ankylosis.  Rather, the November 2014 VA examiner stated that there was no ankylosis of the spine.  As such, the criteria for a rating higher than 20 percent have not been met for this period of time.

In reaching the above conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met.  To the extent that the Veteran reports lumbar pain, the Board notes that the current ratings contemplate periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  

The Board has also considered whether the Veteran's service connected lumbar spine disability would warrant a higher rating if rated on the basis of incapacitating episodes.  The objective evidence, however, does not show any incapacitating episodes during this appeal.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for an intervertebral disc syndrome, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the formula for rating intervertebral disc syndrome based on incapacitating episodes is not warranted.

With regard to neurologic abnormalities, the Board notes that the Veteran has been granted service connection for left lumbar radiculopathy associated with degenerative lumbar spondyloarthritis, effective November 12, 2014.  Prior to November 12, 2014, however, the Board notes that VA examinations showed essentially normal neurologic findings.  No other neurologic manifestations originating from the lumbar spine have been identified during this appeal.  The Board also notes that the VA examinations fail to disclose any scars related to his lumbar spine.

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  Accordingly, the claim is denied.

The discussion above reflects that the symptoms of the Veteran's degenerative lumbar spondyloarthritis disability are contemplated by the applicable rating criteria.  The effects of his disability, including painful motion, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial rating higher than 10 percent for degenerative lumbar spondyloarthritis prior to November 12, 2014 and a rating higher than 20 percent since November 12, 2014 is denied.


REMAND

In the September 2012 Board decision, the Board remanded the issues of entitlement to a rating higher than percent for an acquired psychiatric disorder prior to August 9, 2010, and a rating higher than 70 percent thereafter, and entitlement to an effective date prior to August 9, 2010 for the grant of entitlement to total disability based on individual unemployability.  It was found that the Veteran submitted a timely notice of disagreement with the March 2010 rating decision that assigned a rating of 50 percent for depression, not otherwise specified (previously rated as conversion reaction) (claimed as depression and anxiety) and the November 2011 rating decision that granted entitlement to TDIU.  The Board found that the issues must be returned to the AOJ for the issuance of a Statement of the Case and to allow the Veteran to perfect an appeal on this matter.  

As the outcome on the issue of entitlement to a rating higher than 50 percent for an acquired psychiatric disorder prior to August 9, 2010, and a rating higher than 70 percent thereafter may impact the outcome of the issue of whether an effective date earlier than April 9, 2010 for a TDIU is warranted, the Board also found that the issues were inextricably intertwined and both were remanded for further development.  

To date, the development requested in September 2012 has not been completed.  
As the remand directives were not fulfilled, another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.)

Accordingly, the case is REMANDED for the following action:

The AOJ should issue the Veteran and his representative a Statement of the Case (SOC) on the issues of entitlement to a rating higher than 50 percent for an acquired psychiatric disorder prior to August 9, 2010, and a rating higher than 70 percent thereafter and entitlement to an earlier effective date for entitlement to TDIU.  The Veteran should also be advised that, for the Board to have jurisdiction in the matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


